Citation Nr: 1042740	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-26 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for prostate 
cancer to include as due to exposure to herbicides.

2.  Entitlement to service connection for bladder cancer to 
include as due to exposure to herbicides. 

3.  Entitlement to an initial compensable rating for peripheral 
vasculopathy of the left lower extremity associated with diabetes 
mellitus.

4.  Entitlement to an initial compensable rating for peripheral 
vasculopathy of the right lower extremity associated with 
diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to August 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeals from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned in an April 2010 
hearing.  

In May 2004, the Veteran submitted a claim of entitlement to 
service connection for hypertension claimed as secondary to the 
service-connected diabetes mellitus.  In September 2004, the RO 
denied the claim.  In October 2004, the Veteran submitted a 
notice of disagreement and in July 2005 the RO issued a statement 
of the case for the claim of entitlement to service connection 
for hypertension secondary to diabetes mellitus.  In July 2005, 
the Veteran submitted VA Form 9 perfecting the appeal of this 
decision.  However, in a communication which was received by VA 
in August 2006, the Veteran indicated that he was dismissing the 
claim of entitlement to service connection for hypertension 
secondary to diabetes mellitus.  In correspondence dated in July 
2007, the Veteran was informed that VA had received his request 
to withdraw his appeal pertaining to hypertension.  The Board 
finds the Veteran abandoned the perfected appeal of the denial of 
service connection for hypertension.  At the time of the April 
2010 hearing conducted by the undersigned, the Veteran again 
raised the issue of entitlement to service connection for 
hypertension.  This claim has not been certified for appellate 
review and is, therefore, referred to the RO for appropriate 
action.  

The claims folder contains two VA Forms 21-22, both dated 
9/14/05, one appointing Disabled American Veterans as the 
Veteran's representative and the other appointing Veterans of 
Foreign Wars of the United States as the Veteran's 
representative.  Disabled American Veterans represented the 
Veteran at the April 2010 hearing before the Board and is 
recognized herein as the Veteran's representative.  This matter 
is referred to the originating agency for clarification of this 
matter in the claims folder.

The issues of entitlement to an initial compensable rating for 
peripheral vasculopathy of the left lower extremity associated 
with diabetes mellitus, entitlement to an initial compensable 
rating for peripheral vasculopathy of the right lower extremity 
associated with diabetes mellitus, and the reopened claim of 
entitlement to service connection for prostate cancer are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if additional 
action is required on his part.


FINDINGS OF FACT

1.  A March 1997 rating decision denied service connection for 
prostate cancer; the Veteran did not appeal the decision which is 
final.  

2.  The evidence added to the record subsequent to the March 1997 
rating decision which denied service connection for prostate 
cancer is not duplicative of evidence previously submitted and 
the evidence, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for 
prostate cancer.  

3.  Bladder cancer was not present during active duty or for many 
years thereafter, the Veteran does not have a disease which is 
entitled to presumptive service connection based on herbicide 
exposure and there is no competent evidence of record linking 
bladder cancer to the Veteran's active duty service on a direct 
basis or based on exposure to herbicides.  


CONCLUSIONS OF LAW

1.  The March 1997 rating decision which denied service 
connection for prostate cancer is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The evidence received subsequent to the March 1997 rating 
decision which denied service connection for prostate cancer is 
new and material and the Veteran's claim has been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for service connection for bladder cancer to 
include as due to herbicide exposure are not met.  38 U.S.C.A. §§ 
1110, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims 
folder, the Board finds that the appellant has been notified of 
the applicable laws and regulations which set forth the criteria 
for entitlement to service connection for bladder cancer and the 
criteria required for reopening a claim subject to a prior final 
denial as is the prostate claim.  The discussions in October 
2005, January 2006 and February 2006 VCAA letters have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to service connection for the issues 
adjudicated by this decision.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notice required by VCAA and implementing 
regulations was furnished to the appellant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came before complete notification 
of the Veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The Board finds, however, that any defect with 
respect to the timing of the VCAA notice in this case was 
harmless error for the reasons specified below.  Subsequent to 
the rating decisions on appeal, the RO did provide notice to the 
claimant regarding what information and evidence was needed to 
substantiate the claims and the Veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the claims 
decided herein has been accomplished and that adjudication of the 
claims, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds the Veteran 
has been provided with proper notification regarding reopening 
claims via the February 2006 VCAA letter.  

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the claim in the October 2005, January 2006 and February 2006 
VCAA letters, and was provided with notice of the types of 
evidence necessary to establish any disability rating and/or the 
effective date in a June 2009 letter.  The appellant's status as 
a veteran has never been at issue.

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the current case, the Veteran has not been afforded a VA 
examination for his bladder cancer claim.  The Board finds, 
however, that such an examination is not required in order to 
accurately adjudicate the claim.  The Veteran is claiming 
entitlement to service connection for bladder cancer which he 
alleges is due to exposure to herbicides while in Vietnam.  He 
has not offered any other argument as to why entitlement to 
service connection for bladder cancer should be granted.  Bladder 
cancer is not subject to presumptive service connection based on 
herbicide exposure and, as set out below, the Veteran has 
testified that no health care professional has linked bladder 
cancer to herbicide exposure.  The Board finds that VA's duty to 
assist the Veteran with an examination has not been triggered.  
Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  In the current case, the Board finds 
the evidence of record is sufficient to adjudicate the claim.  
There is a current disability and the Veteran's allegation that 
it is due to herbicide exposure and also the government's 
findings that only certain disabilities are subject to 
presumptive service connection for herbicide exposure and the 
Veteran does not have any such disability.  Furthermore, the 
Veteran has testified that no health care professional has linked 
bladder cancer to herbicide exposure to his knowledge.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations or opinions concerning the 
issues on appeal decided herein have been met.  38 C.F.R. 
§ 3.159(c) (4).

No additional pertinent evidence has been identified by the 
appellant as relevant to the issues adjudicated by this decision.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.

Competency and credibility

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions; thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  
A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  While the Veteran is competent to report what comes to 
him through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465  (1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one type 
of evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  The 
Court found the veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose veins, 
the Veteran is not competent to provide evidence as to more 
complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See Barr. 

The issues on appeal do not involve simple diagnoses or medical 
assessments.  See Jandreau; see also Woehlaert.  The Veteran is 
not competent to provide a complex medical opinion regarding the 
diagnosis or etiology of bladder cancer.  See 
Barr.  


Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for prostate cancer to 
include as due to exposure to herbicides

In June 1996, the Veteran submitted a claim of entitlement to 
service connection for prostate cancer.  In March 1997, the RO 
denied the claim.  The evidence of record at the time of the 
March 1997 rating decision consisted of the Veteran's service 
treatment records and private medical records.  The RO found that 
the service treatment records were silent as to complaints of, 
diagnosis of or treatment for prostate cancer.  The private 
medical records showed that the Veteran was diagnosed with 
urothelial and bladder carcinoma.  The RO noted that these 
cancers were not listed as diseases entitled to presumptive 
service connection based on herbicide exposure under 38 C.F.R. 
§ 3.309(e).  The RO found that the Veteran was diagnosed with 
urothlital carcinoma as a primary etiology for the cancer.  It 
found that the evidence of record failed to establish an 
evidentiary link between the Veteran's active duty service and 
the cancers.  The Veteran was informed of the decision and of his 
procedural and appellate rights via correspondence dated in March 
1997.  The Veteran did not appeal the denial of service 
connection for prostate cancer and the decision is final.  

In 2005, the Veteran submitted another claim of entitlement to 
service connection for prostate cancer.  

Under pertinent law and VA regulations, VA may reopen and review 
a claim that has been previously denied if new and material 
evidence is received since the last final decision.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Evans v. West, 12 Vet. App. 22 
(1998).

The definition of "new and material evidence" is set forth in 38 
C.F.R. § 3.156(a).  This regulation provides:  A claimant may 
reopen a finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45630 (2001) (codified as 
amended at 38 C.F.R. § 3.156(a)).  Furthermore, for purposes of 
the "new and material" evidence analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-
13 (1992). 

The evidence added to the record subsequent to the March 1997 
rating decision which denied service connection for prostate 
cancer consists of private and VA medical records and statements 
from the Veteran.  Significant to this decision is a November 
2005 statement from R.E.S., M.D.  The physician wrote that a 
specimen, which included the Veteran's prostate, confirmed 
transitional cell carcinoma in the bladder.  In addition, 
prostatic carcinoma was present in the prostate.  The physician 
opined that the transitional cell carcinoma of the bladder and 
the adenocarcinoma of the prostate were not related to each 
other.  

The Board finds the November 2005 letter from the private 
physician satisfies the definition of new and material evidence 
as set forth in 38 C.F.R. § 3.156(a) which is sufficient to 
reopen the claim of entitlement to service connection for 
prostate cancer.  The claim was previously denied in March 1997, 
in part, due to the finding that urothelial carcinoma was the 
primary etiology for the cancer.  The current letter suggests 
there might be two different cancers present which were not 
etiologically linked to each other.  The Board finds the November 
2005 letter from the private physician was not of record at the 
time of the March 1997 rating decision which denied the claim.  
Furthermore, the author of the letter indicates that two 
different cancers were present in the Veteran suggesting to the 
Board that the prostate cancer was a separate disorder and not a 
continuation of the urothelial carcinoma.  The Board finds this 
evidence is also material to the claim as the evidence, by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim of 
entitlement to service connection for prostate cancer.  As new 
and material evidence has been received, the Veteran's claim of 
entitlement to service connection for prostate cancer has been 
reopened.  

Prior to de novo adjudication of the claim of entitlement to 
service connection for prostate cancer, additional evidentiary 
development is required which is addressed below.  


Entitlement to service connection for bladder cancer to include 
as due to herbicide exposure

In September 2005, the Veteran submitted a claim, in pertinent 
part, for service connection for bladder cancer.  He has claimed 
that the disability is due to his exposure to herbicides while on 
active duty.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

In addition, certain chronic diseases, including cancer, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

There is competent evidence of record of the existence of bladder 
cancer and its residuals.  A March 1990 private hospitalization 
record indicates the Veteran had been diagnosed with a bladder 
tumor six months prior.  A radical cystectomy was performed.  
Bladder carcinoma was included as a discharge diagnosis.  

The Board finds that service connection is not warranted for 
bladder cancer on a direct basis.  The Veteran does not claim 
that he currently has bladder cancer as a direct result of his 
active duty service.  The service treatment records are silent as 
to complaints of, diagnosis of or treatment for bladder cancer.  
There is no competent evidence of bladder cancer dated within the 
Veteran's first year of discharge from active duty.  The first 
medical evidence of the presence of the disability is dated 
approximately twenty years after the Veteran's discharge from 
active duty.  There is no competent evidence of record which 
indicates that the Veteran experiences bladder cancer as a direct 
result of his active duty service.  

The Veteran is claiming that his bladder cancer was the result of 
his exposure to herbicides while in active duty.  

As regards herbicide exposure, absent affirmative evidence to the 
contrary, there is now a presumption of exposure to herbicides 
(to include Agent Orange) for all veterans who served in Vietnam 
during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 2 
diabetes (also known as Type 2 diabetes mellitus or adult-onset 
diabetes), acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx or trachea), and soft-tissue 
carcinomas (other than osteosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Thus, a presumption of 
service connection arises for a Vietnam veteran (presumed exposed 
to Agent Orange) who develops one of the aforementioned 
conditions.

The Veteran is claiming service connection for bladder cancer but 
this disability is not listed above, and VA has determined that 
there is no positive association between exposure to herbicides 
and any other condition for which it has not specifically been 
determined that a presumption of service connection is warranted.  
See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 
57586-57589 (1996).

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to herbicides may be 
established by showing that a disorder resulting in disability or 
death was in fact causally linked to such exposure.  See Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 
1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 
1116 and 38 C.F.R. § 3.303.

The Veteran's military records indicate that he served in 
Vietnam.  Therefore, his exposure to herbicides is conceded.  

The Veteran does not have any of the disabilities listed under 
38 C.F.R. § 3.309(e).  Service connection is not warranted for 
bladder cancer on a presumptive basis due to herbicide exposure. 

Service connection is not warranted for bladder cancer based on 
the Veteran's exposure to herbicide.  While there is competent 
evidence of the presence of bladder cancer, there is no competent 
evidence of record which links bladder cancer to the Veteran's 
herbicide exposure.  No health care professional has provided an 
opinion indicting, in any way, that the Veteran's bladder cancer 
was due to herbicide exposure or to any other incident of active 
duty service.  Significantly, the Veteran testified before the 
undersigned that he had never been informed by any health care 
professional that there was a medical link between bladder cancer 
and herbicides.  The only thing the physicians said was that it 
was unusual for a man his age to get bladder cancer.  

After reviewing the totality of the relevant evidence, the Board 
is compelled to conclude that the preponderance of such evidence 
is against entitlement to service connection for bladder cancer 
on a direct or chronic disease presumptive basis and also as due 
to exposure to herbicides while on active duty.  It follows that 
there is not a state of equipoise of the positive evidence with 
the negative evidence to permit a favorable determination 
pursuant to 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for prostate cancer has been 
reopened. The claim is granted to that extent only.  

Service connection for bladder cancer is not warranted.  The 
appeal is denied.  


REMAND

As set out above, the Veteran's claim of entitlement to service 
connection for prostate cancer has been reopened.  The Veteran 
submitted a November 2005 statement from Dr. R.E.S. indicating 
that a specimen confirmed the Veteran to have had prostate 
cancer.  The Board's review of the claims file failed to find 
medical evidence of record which indicates that the Veteran had 
prostate cancer which was a primary location.  The examiner who 
conducted the February 2006 VA examination wrote that he was 
unable to find a definitive diagnosis of prostate cancer within 
the Veteran's pathology.  This examiner also wrote that if 
prostate cancer were present, this would be a primary site tumor 
and not a secondary malignancy from the transitional cell 
carcinoma as these are not known to be related.  The Board finds 
the claim of entitlement to service connection for prostate 
cancer must be remanded in order to contact Dr. R.E.S., and 
request that he provide the medical evidence which was the basis 
for his November 2005 statement indicating that the Veteran had 
prostate cancer.  

The Veteran has claimed entitlement to initial compensable 
ratings for peripheral vasculopathy of the lower extremities 
associated with diabetes mellitus.  The disability has been 
evaluated as noncompensably disabling under Diagnostic Code 
Diagnostic Code 7114.  38 C.F.R. § 4.104.  Under Diagnostic Code 
7114, claudication on walking more than 100 yards, and; 
diminished peripheral pulses or ankle/brachia index of 0.9 or 
less warrant a 20 percent rating.  Claudication on walking 
between 25 and 100 yards on a level grade at 2 miles per hour, 
and; trophic changes (thin skin, absence of hair, dystrophic 
nails) or ankle/brachial index of 0.7 or less warrant a 40 
percent rating.  A 60 percent rating requires claudication on 
walking less than 25 yards on a level grade at 2 miles per hour, 
and; either persistent coldness of the extremity or 
ankle/brachial index of 0.5 or less.  A 100 percent rating is 
warranted for ischemic limb pain at rest, and; either deep 
ischemic ulcers or ankle/brachial index of 0.4 or less.  38 
C.F.R. § 4.104, Diagnostic Code 7114.  

The notes associated with this diagnostic code are set out as 
follows: Note (1): The ankle/brachial index is the ratio of the 
systolic blood pressure at the ankle (determined by Doppler 
study) divided by the simultaneous brachial artery systolic blood 
pressure.  The normal index is 1.0 or greater.  

The last time the Veteran's service-connected vasculopathy was 
evaluated for compensation and pension purposes was in February 
2006.  Unfortunately, the examination conducted at that time was 
deficient for rating the service-connected disabilities.  No 
information was elicited regarding the extent of any claudication 
on walking the Veteran may have nor any possible trophic changes, 
or the presence of persistent coldness, ischemic limb pain at 
rest and/or deep ischemic ulcers.  Additionally, there was no 
measurement of the ankle/brachial index.  The absence of this 
evidence leaves the Board unable to rate the service-connected 
vasculopathy under Diagnostic Code 7114.  A remand is required to 
elicit the necessary information.  

Additionally, the Veteran has submitted records from a podiatrist 
dated subsequent to the last VA examination which reference lower 
extremity symptomatology including what is assessed as diabetes 
with neuropathy.  It is not apparent to the Board if this 
symptomatology is in addition to the service-connected 
vasculopathy or is an outgrowth of that symptomatology which 
resulted in a new diagnosis.  The Board finds an opinion should 
be obtained which clarifies this question.  The Board is required 
to avoid pyramiding of symptomatology.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for prostate cancer, vasculopathy 
of the lower extremities, and/or diabetes 
mellitus.  After securing any necessary 
releases, obtain those records identified 
by the Veteran which have not already been 
associated with the claims file.  

2.  After obtaining the necessary release 
from the Veteran, Contact Dr. R.E.S. and 
request that he provide copies of the 
medical evidence which was the basis for 
his November 2005 statement indicating that 
the Veteran had prostate cancer as a 
diagnosis separate and apart from bladder 
cancer.  

3.  Schedule the Veteran for an examination 
by an appropriately qualified health care 
professional to determine the current 
extent and severity of the service-
connected vasculopathy of the lower 
extremities.  The claims file, to include a 
copy of this remand, must be made available 
to the examiner prior to completion of the 
examination report for review of pertinent 
documents therein.  All clinical and 
special test findings should be clearly 
reported, as well as pertinent neurological 
findings should be reported.  

The examiner is asked to provide specific 
findings as to the ankle/brachial index 
(see note below for definition) of the 
lower extremities.  He/she should also 
comment on whether there is evidence of 
diminished peripheral pulses, trophic 
changes, persistent coldness of the 
extremity, ischemic limb pain at rest, or 
deep ischemic ulcers.  The examiner should 
indicate whether the Veteran's disability 
is characterized by claudication on walking 
more than 100 yards, between 25 and 100 
yards on a level grade at 2 miles per hour, 
or less than 25 yards on a level grade at 2 
miles per hour.  Note: The ankle/brachial 
index is the ratio of the systolic blood 
pressure at the ankle (determined by 
Doppler study) divided by the simultaneous 
brachial artery systolic blood pressure.

The examiner should also provide an opinion 
as to whether it is at least as likely as 
not (a 50% or greater probability) that the 
diabetic neuropathy noted in the private 
podiatrist records dated from 2006 to 2008 
constitutes a separate disability which is 
secondary to the service-connected diabetes 
mellitus type II separate and apart from 
the vasculopathy for which service 
connection has been granted.  If the 
examiner determines that the diabetic 
neuropathy is associated with the service-
connected diabetes mellitus, the examiner 
should also provide an analysis of this 
symptomatology.

4.  Thereafter, review the claims file to 
ensure that the requested development has 
been completed.  If the requested 
development has not been conducted in full, 
take corrective action.

5.  After completion of the above and any 
additional development of the evidence 
deemed necessary, readjudicate the claims.  
If any decision remains adverse to the 
Veteran, provide him and his representative 
with a pertinent supplemental statement of 
the case and the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review, as appropriate.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


